DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 has an extra close parenthesis at the end.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Smyth et al. (US Publication 2016/0011157; hereinafter Smyth).
With regards to claim 1, Smyth teaches a sensor ink for the quantitative detection of components in a closed package/ container for flexoprinting or offset printing, comprising 
at least one fluorophore (“pigment” or dyes, see [0083, 0224, 0378], see claim 2 below for specific type), 
a polymeric carrier matrix ([0168]) and 
at least one organic solvent ([0165]), 
wherein a silicon-organic system or a homopolymer or copolymer selected from the group of polystyrenes ([0168]), polysulfones, polyether imides, polyether sulfones, polyvinylchloride (PVC), polyphenylene oxide (PPO), polysulfone derivatives, polyethylene terephthalate, biobased polymers, polylactic acid, cellulose ester and cellulose ether with a molecular weight of between 80,000 and 300,000 ([0168]), and that the carrier matrix and the fluorophore together with the organic solvent form a solution having a viscosity of between 20 to 70 mPa.s ([0177]; 64.7 cP is equivalent to 64.7 mPa.s).
However, Smyth is silent regarding the fluorophore is present in an amount of 1.0 wt.% to 7 wt.%, based on the polymer concentration.
It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").  Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").  In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")  In this particular case, Smyth teaches an example of the amount of pigment/dyes (not directly the amount of fluorophore) that can be modified to achieve a desired intensity (see [0175] as an example; in this particular case, the range is 0.7 wt % (pigment (2.5 mg of methylene blue) / polymer (350 mg of SPS [0174]) to 11.43 wt % (40 mg of methylene blue) / polymer (350 mg of SPS [0174])).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to find the optimum amount of fluorophore as taught by Smyth (following the weight % example shown, [0175]) with reasonable expectation of achieving the color intensity as originally intended.
With regards to claim 2, Smyth teaches the sensor ink according to claim 1, wherein the fluorophore is selected from the group of metal porphyrines, phenanthroline complexes selected from diphenyl phenanthroline ([0224]), ruthenium (II) complexes ([0224]), fluorescein derivatives ([0083, 0378]), coumarin derivatives ([0083, 0378]) and phenylmethane dyes ([0082, 0376]).
With regards to claim 3, Smyth teaches the sensor ink according to claim 1, wherein the organic solvent is selected from the group of methyl ethyl ketone, chloroform, ethyl acetate ([0165]) or fluorinated organic compounds.
With regards to claim 4, Smyth teaches the sensor ink according to claim 1, wherein the fluorophore is present in the polymer solution in a molecularly dissolved state (see an example in [0179] where all the dyes/pigment are completely mixed in the solution).
With regards to claim 5, Smyth teaches the sensor ink according to claim 1, wherein its elasticity in a viscoelastic system, expressed as G', at frequencies ≤50 Hz is smaller than the viscosity value expressed as G" (it is noted that since the carrier matrix, solvent, fluorophore and viscosity are taught similarly as the instant invention, the elasticity of Smyth would inherit similar elasticity as claimed).

Claims 6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Smyth et al. (US Publication 2016/0011157; hereinafter Smyth) in view of Meisinger (US Publication 2009/0250312).

With regards to claim 6, Smyth teaches a method for producing a fluorescent sensor, comprising the steps of: 
a) producing a sensor ink according to claim 1 by mixing all components by stirring until a homogenous solution is formed ([0178-0182]); 
b) applying the sensor ink by a mass printing process ([0165, 0176-0177]) to a heat-sealable plastic film having a surface tension of >36 N/m2, or a plastic container or glass container; 
c) evaporating the solvent contained in the sensor ink ([0324]); and 
d) rolling the plastic film printed with the sensor ink up on reels ([0330]).
Smyth further teaches the sensor is printed onto generic packaging for drinks and foodstuffs ([0002-0003, 0341]).  However, Smyth is silent regarding (italicized portion highlights limitations not explicitly taught) the method comprising the step of: b) applying the sensor ink by a mass printing process to a heat-sealable plastic film having a surface tension of >36 N/m2, or a plastic container or glass container.
Meisinger teaches that known drink containers are made from glass or plastic material ([0013]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply the sensor ink via the method as taught by Smyth to known drink containers made form glass or plastic as taught by Meisinger with reasonable expectation of producing a fluorescent sensor as originally intended.
With regards to claim 8, Smyth, as combined with Meisinger, teaches the method according to claim 6, applying the sensor ink to the plastic film, plastic container or glass container ([0013]; Meisinger) by a method selected from flexoprinting ([0322]; Smyth) or offset printing.
With regards to claim 9, Smyth, as combined with Meisinger, teaches the method according to claim 6, printing the film selected from the group of polysulfones (PS), polypropylene (PP), polyethylene (PE), polyamide (PA), polyethylene terephthalate (see 120; [0266]; FIG. 4; Smyth) incl. biopolymers such as polylactic acid (PLA), polyethylene terephthalate (BioPET), cellophane).
With regards to claim 10, Smyth, as combined with Meisinger, teaches the method according to claim 9, using the plastic film having a high oxygen barrier effect (400, [0266-0267]; Smyth), or an oxygen permeability lower than 10 cm3/m2/day/atm.
With regards to claim 11, Smyth, as combined with Meisinger, teaches a fluorescent sensor, produced by the method of claim 6 on a heat-sealable plastic film or plastic container or glass container (see claim 6, above), wherein the fluorophore is present in a polymeric matrix as discrete dye molecules in an amount from 2 to 5 wt.% of the polymeric matrix (see optimization of range in claim 1).
With regards to claim 12, Smyth, as combined with Meisinger, teaches the fluorescent sensor according to claim 11, having a layer thickness of a dried sensor ink on the plastic film smaller than 6 µm ([0038]; Smyth).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Smyth et al. (US Publication 2016/0011157; hereinafter Smyth) in view of Meisinger (US Publication 2009/0250312), and further in view of Laskin et al. (US Publication 2010/0242757; hereinafter Laskin).
With regards to claim 7, Smyth, as combined with Meisinger, teaches the method according to claim 6.  However, Smyth, as combined with Meisinger, is silent regarding evaporating the solvent is performed in the interior of printer at a temperature of <90°C.
Laskin teaches a flexographic printer wherein drying (at 4; FIG. 1) the solvent is performed in the interior of printer at a temperature of <90°C ([0035]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to utilized known flexographic printing press wherein drying the solvent is performed in the interior of printer at a temperature of <90°C as taught by Laskin to perform the method as taught by Smyth, as combined with Meisinger, with reasonable expectation of producing the sensor as originally intended.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QXN/Examiner, Art Unit 2853
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853